Citation Nr: 0114532	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  98-13 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, 
to include as secondary to service-connected pernicious 
anemia.

2.  Entitlement to the assignment of a higher initial 
disability rating for endometriosis, currently rated as 10 
percent disabling.

3.  Entitlement to the assignment of a higher initial 
disability rating for migraine headaches, currently rated as 
10 percent disabling.

4.  Entitlement to an increased disability rating for 
sinusitis, currently rated as 10 percent disabling. 

5.  Entitlement to an increased disability rating for right 
knee tibial tubercle transfer, lateral release, and medial 
reefing, currently rated as 20 percent disabling. 

6.  Entitlement to an increased disability rating for 
pernicious anemia, currently rated as 10 percent disabling.

7.  Entitlement to an increased disability rating for right 
wrist carpal tunnel syndrome, currently rated as 10 percent 
disabling. 

8.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) resulting from service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from May 1974 to November 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision rendered by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which rendered the following 
determinations:  granted service connection for endometriosis 
and assigned a 10 percent disability rating; granted service 
connection for migraine headaches and assigned a 10 percent 
disability rating; increased the disability rating for 
sinusitis to 10 percent; increased the disability rating for 
pernicious anemia to 10 percent; denied an increased rating 
for a right knee disability, currently rated as 20 percent 
disabling; denied an increased rating for  right wrist carpal 
tunnel syndrome, currently rated as 10 percent disabling; 
denied service connection for multiple myeloma; and denied 
entitlement to TDIU.  A notice of disagreement was received 
in May 1998, a statement of the case was issued in June 1998, 
and a substantive appeal was received in August 1998.  

For the reasons set forth below, the issues of entitlement to 
increased disability ratings for pernicious anemia and carpal 
tunnel syndrome, and entitlement to TDIU, will be addressed 
in the REMAND portion of this decision. 


FINDINGS OF FACT

1.  Multiple myeloma was not manifested during the veteran's 
active military service or within one year of discharge from 
such service, nor is the veteran's multiple myeloma otherwise 
related to her active military service, to include as 
secondary to service-connected pernicious anemia. 

2.  The veteran's symptoms of endometriosis are productive of 
controlled pelvic pain; however, there is no evidence of 
uncontrolled pelvic pain, heavy bleeding or irregular 
bleeding, or lesions affecting the bladder or bowel.

3.  The veteran's migraine headaches are productive of one 
prostrating attack every month over the past several months.

4.  The veteran's symptoms of sinusitis do require prolonged 
antibiotic treatment; however, her symptoms are not 
productive of more than one or two incapacitating episodes 
per year of sinusitis associated with her antibiotic 
treatment or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.

5.  The veteran's right knee tibial tubercle transfer, 
lateral release, and medial reefing, is productive of no more 
than moderate lateral instability or recurrent subluxation, 
without degenerative arthritis and with noncompensable 
limitation of motion. 


CONCLUSIONS OF LAW

1.  Multiple myeloma was not incurred in or aggravated by the 
veteran's active military service, nor was multiple myeloma 
proximately due to or the result of service-connected 
pernicious anemia 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2000); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected endometriosis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.7, 4.14, 4.116, Diagnostic Code 
7629 (2000).

3.  The schedular criteria for a disability rating of 30 
percent, but no more, for service-connected migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.14, 
4.123, 4.124, 4.124a, Diagnostic Code 8100 (2000).

4.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected sinusitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.14, 4.96, 4.97, Diagnostic Code 
6511 (2000).

5.  The schedular criteria for a disability rating in excess 
of 20 percent for service-connected right knee tibial 
tubercle transfer, lateral release, and medial reefing, 
including the criteria for a separate rating, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2000); VAOPGCPREC 23-97. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After a preliminary review of the claims file, the Board 
finds that there has been substantial compliance with the 
notice/assistance provisions of the Veterans Claims 
Assistance Act of 2000.  The record includes, but is not 
limited to, the following:  veteran's service medical records 
(SMRs); several VA examination reports, including those dated 
in March 1997 and February 1999; other VA medical records, 
including treatment records and medical opinions; and the 
veteran's variously dated written statements.  The Board 
finds that the medical evidence to be adequate for the 
purposes of evaluating the issues on appeal.  No additional 
pertinent evidence has been identified by the veteran.  
Therefore, with the exception of the issues of entitlement to 
increased disability ratings for pernicious anemia and carpal 
tunnel syndrome, and entitlement to TDIU, the Board finds 
that the record as it stands is complete and adequate for 
appellate review.  

Further, the veteran and her representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefits 
sought on appeal.  The Board concludes that the discussions 
in the rating decision, statement of the case, and 
supplemental statement of the case have informed the veteran 
and her representative of the information and evidence 
necessary to warrant entitlement to the benefits sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claims and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

I.  Service Connection for Multiple Myeloma

The veteran contends that her currently diagnosed multiple 
myeloma was incurred in or as result of service, to include 
as secondary to her service-connected pernicious anemia.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
malignant tumors, to a degree of 10 percent or more within 
one year from separation from service, such disease may be 
presumed to have been incurred in service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).

The SMRs reveal no evidence that the veteran was diagnosed 
with multiple myeloma.  The SMRs do show that the veteran was 
treated for pernicious anemia, but her symptoms of anemia 
were not noted to be related to multiple myeloma.

The post-service medical records show that the veteran was 
diagnosed with multiple myeloma, as shown by VA medical 
records dated in October and November 1996.  A March 1997 VA 
general medical examination report noted the veteran's 
November 1996 diagnosis of multiple myeloma as well as 
separately diagnosed pernicious anemia.  

A March 1997 VA hematologic examination report recites the 
veteran's medical history, which shows that the veteran was 
diagnosed with pernicious anemia during service and that she 
has been treated ever since with injections of vitamin B12.  
The more recent diagnosis of multiple myeloma was noted, 
which was being treated by chemotherapy at the time, and it 
was observed that multiple myeloma "can be associated with 
anemia."  The examiner commented that the veteran 
"certainly has multiple myeloma, which is a disease separate 
from her diagnosed pernicious anemia."  The diagnoses were 
pernicious anemia and new onset of multiple myeloma, 
currently being treated.  

In June 1997 the veteran's primary VA physician for the prior 
few years prepared a statement explaining that upon 
investigating why the veteran would have anemia, it was 
discovered that the veteran had multiple myeloma.  The 
examiner opined that it was well-known to medical science 
that "patients with anemia can be found with multiple 
myeloma" and concluding that there is a "strong correlation 
between anemia and multiple myeloma."  

An April 1998 VA opinion prepared by a VA physician's 
assistant in association with a physician separate from the 
physician that prepared the June 1997 opinion, commented that 
it was correct to state that a strong correlation exists 
between multiple myeloma and anemia.  However, the opinion 
states that pernicious anemia is not the type of anemia 
associated with multiple myeloma, and that "[t]here is no 
causal relationship between pernicious anemia (megaloblastic, 
macrocytic anemia) and multiple myeloma."  The opinion also 
notes that a review of the veteran's SMRs does not 
demonstrate the presence of undiagnosed multiple myeloma, as 
the veteran was not shown to have normochromic, normocytic 
anemia (which is the type of anemia associated with multiple 
myeloma) nor was there evidence of proteinuria or 
hypercalcemia (which is commonly associated with multiple 
myeloma).  The opinion went on to state that as the survival 
rate for multiple myeloma is about 5 years, "it is 
reasonable to assume that the diagnosis of multiple myeloma 
is indeed a new diagnosis for this veteran."  

A February 1999 VA hematologic examination report notes that 
the veteran claims file had been reviewed and recites the 
relevant medical history.  The veteran's case of multiple 
myeloma was noted to be atypical, and at the time of the 
examination her multiple myeloma appeared to be stable and 
she was not taking any medication for it.  The impression was 
as follows:  macrocytic anemia associated with a low vitamin 
B12 level; and multiple myeloma unrelated to her macrocytic 
anemia, which has been called pernicious anemia.  The 
examiner noted that the veteran's macrocytic (pernicious) 
anemia has to do with some interference in the absorption of 
the intrinsic factor, and denotes a condition affecting the 
red cells, while multiple myeloma causes disease of the 
plasma, or white cells.  The examiner additionally stated 
that there is no literature at all to show that multiple 
myeloma and pernicious anemia are related and that based on 
the record, the examiner could not find any evidence of a 
connection between her pernicious anemia and multiple 
myeloma.  

A December 1999 VA hospital discharge summary shows the 
veteran was admitted for a primary diagnosis of 
gastroenteritis.  The secondary diagnoses included were 
multiple myeloma and pernicious anemia.

The veteran has submitted various written statements 
contending that her multiple myeloma is related to service, 
either directly or as secondary to service-connected 
pernicious anemia.  The veteran has also submitted several 
pieces of medical literature which she believes supports her 
contentions.  

After a review of the evidence of record in conjunction with 
the applicable laws and regulations, the Board finds that 
service connection for multiple myeloma is not warranted.  
The Board first notes that as the veteran did not develop any 
multiple myeloma tumors within one year of separation from 
service, there is no basis for awarding presumptive service 
connection.  With regard to direct service connection or 
secondary service connection, it is not shown that multiple 
myeloma is in any way related to service or the veteran's 
service-connected pernicious anemia.  Although the medical 
evidence shows that there is a correlation between anemia and 
multiple myeloma, most of the physicians evaluating the 
veteran's multiple myeloma commented on the fact that there 
are several types of anemia, and pernicious anemia is not the 
type of anemia that is associated with multiple myeloma.  
Moreover, none of the physician's specifically stated that 
pernicious anemia is related to multiple myeloma.  Although 
the physician who prepared the July 1997 opinion suggests 
that the veteran's anemia could have been indicative of the 
existence of multiple myeloma many years before it was 
diagnosed, the other examiners who addressed this issue found 
the multiple myeloma to be a more recent development, as 
pernicious anemia is not associated with multiple myeloma, 
and because the veteran would not have been expected to 
survive so long without treatment if she had suffered from 
multiple myeloma all along.  

Moreover, the medical evidence of record simply does not 
support the veteran's contention that her pernicious anemia 
is the proximate cause of her multiple myeloma.  The 
examiners tend to describe normochromic or normocytic anemia, 
which the veteran does not have, as anemia that results from 
multiple myeloma.  In any case, anemia has not been described 
as a cause of multiple myeloma, only as a result or symptom 
of multiple myeloma.   Further, as has already been 
explained, there is no medical evidence showing a 
relationship between pernicious anemia and multiple myeloma.  
Indeed, the medical evidence overwhelming comes to the 
opposite conclusion.

The veteran points to the certain items of medical literature 
that she has associated with the claims file and which she 
believes support her claim.  The Board notes that it does not 
assign this type of evidence much probative weight, as it 
only generally describes the nature and etiology of anemia 
and multiple myeloma rather than being evidence that is 
specific to the veteran's particular case.  However, after 
reviewing these materials, the Board finds that they in fact 
tend to support the medical evidence discounting a connection 
between multiple myeloma and pernicious anemia rather than 
the veteran's contentions. 

Consistent with the above explanation, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for multiple 
myeloma, to include as proximately due to or the result of 
service-connected pernicious anemia, and the Board is 
therefore unable to find that there is an approximate balance 
between the positive evidence and the negative evidence so as 
to otherwise permit a favorable determination as to the issue 
of entitlement to service connection for multiple myeloma.  
38 U.S.C.A. § 5107(b) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified at 38 U.S.C. § 5107).

II.  Higher Initial Ratings and Increased Ratings Claims

The veteran claims that she is entitled to higher initial 
ratings for service-connected endometriosis and migraine 
headaches, and that she has suffered an increase in the 
severity of service-connected sinusitis, pernicious anemia, 
right knee disability, and right wrist carpal tunnel 
syndrome.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the case of the endometriosis and migraine headache 
claims, the severity of the disabilities at issue are to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Since these issues amount to an appeal of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice know as "staged 
ratings".  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board notes that it has carefully examined the entire 
record and finds that the disability ratings herein affirmed 
or assigned for the veteran's service-connected disabilities 
accurately reflect the relative severity of her disabilities 
at any given time, consistent with the requirements of 
Fenderson.

Pursuant to a March 1990 rating decision, the RO initially 
granted the veteran service connection for right wrist carpal 
tunnel syndrome (10 percent rating assigned), right knee 
disability (10 percent rating assigned), pernicious anemia 
(noncompensable rating assigned), and sinusitis 
(noncompensable rating assigned), all effective in November 
1989.  In accordance with a May 1994 rating decision, the 
veteran's right knee disability rating was increased to 20 
percent, effective in April 1994.  A May 1997 rating decision 
established service connection for endometriosis (10 percent 
disability rating assigned) and service connection for 
migraine headaches (10 percent disability rating assigned), 
effective in October 1996, and increased the disability 
ratings for sinusitis and pernicious anemia to 10 percent 
each, effective in July 1996 and October 1996, respectively.  

As was previously noted, the issues of increased disability 
ratings for pernicious anemia and right wrist carpal tunnel 
syndrome will be addressed in the REMAND portion of this 
decision. 

A.  Higher Rating for Endometriosis

The veteran contends that her various gastrointestinal 
difficulties are the result of endometriosis, and that the 
severity of these symptoms warrants a higher rating. 

The record reveals that the veteran underwent a hysterectomy 
during service with the removal of the ovaries for 
endometriosis.  Service connection for a total abdominal 
hysterectomy with bilateral salpingo-oophorectomy was 
established pursuant to a March 1990 rating decision, which 
also assigned a 50 percent disability rating therefore.  

A May 1997 rating decision separately established service 
connection for endometriosis and assigned a 10 percent 
disability rating in recognition of change in the rating code 
that allowed for rating endometriosis separate and apart from 
the hysterectomy.  In its decision, the RO explained that 
although the medical evidence failed to show that 
endometriosis had spread to the bowel or bladder, as the SMRs 
were incomplete and did not include most of the records 
concerning the circumstances concerning the hysterectomy, 
reasonable doubt was resolved in favor of the veteran and she 
was assigned a 10 percent rating. 

VA treatment records in July 1966 and November 1996 show that 
the veteran was seen for bouts of diarrhea and collagenous 
colitis.  

A March 1997 VA general medical examination report notes the 
veteran's history of having a hysterectomy due to 
endometriosis during service.  Examination of the digestive 
system revealed that the abdomen was soft and non-tender 
without organomegaly.  Bowel sounds were active. There were 
no masses, nor was there tenderness, guarding, or rigidity 
detected.  The relevant diagnosis was status post total 
abdominal hysterectomy secondary to endometriosis.  

A March 1997 VA gynecological examination report notes that 
upon history provided by the veteran, at the time of her 
hysterectomy, it was discovered that the endometriosis had 
spread to the bowel, and that she had been experiencing 
continuous abdominal discomfort ever since.  The veteran 
noted that she did take analgesics for her abdominal 
discomfort with some minimal relief.  The diagnoses included 
chronic endometriosis involving the intestinal tract per 
history.  

A June 1997 VA radiology report of the hips revealed a 
suspect legion seen in only one view only in the 
subtrochanteric region of the left hip.  

An April 1998 medical opinion notes that "[o]ne cannot state 
definitely whether or not this veteran has endometrial tissue 
on her bowel or bladder secondary to known implantation of 
the endometrial tissue over the broad posterior ligaments," 
because a definite diagnosis can only be made with a 
laparoscopy examination, which has not been performed.  
However, the examiners who prepared the opinion did 
acknowledge that endometrium tissue can be found in the area 
of the bowel and bladder and opined that "it is as likely as 
not for this veteran to have endometrial tissue in other 
locations."  The examiners also commented that "while it is 
impossible to determine what degree her abdominal pain is 
attributable to endometriosis given her known diagnosis of 
collagenous colitis, one can assume both diagnosis [sic] 
could contribute in part to the history of abdominal pain."  
Finally, the examiners stated that "[i]t is at least as 
likely as not that the veterans [sic] inservice digestive 
symptoms are consisted [sic] with her recent diagnosis of 
collagenous colitis."  

A November 1998 upper gastrointestinal study was normal.  
Slow or delayed gastric emptying with a decrease in 
peristaltic activity of the stomach was attributed to taking 
the drug Lomotil for diarrhea prior to the examination.

A December 1998 radiology examination of the abdomen and 
pelvis revealed an essentially negative study for evidence of 
colon adhesions.

A February 1999 VA gynecological examination report recounts 
the relevant medical history.  The veteran attributed her 
complaints of diarrhea to endometrial implants.  The examiner 
noted that an upper GI small bowel and a CAT scan of the 
abdomen failed to reveal any evidence of a motility problem 
in the small bowel or any obstruction of the colon.  The 
examiner opined that "I do not believe that the veteran has 
any residuals of her hysterectomy except for the absence of 
hormones."  The diagnosis was total abdominal hysterectomy, 
with evidence of endometrial implants at that time, but no 
evidence on imaging examinations at this time.  The examiner 
further commented that "I believe that the diarrhea is most 
likely irritable bowel syndrome, as it has been previously 
diagnosed."  

A December 1999 VA hospital discharge summary shows the 
veteran was admitted with complaints of nausea, vomiting, and 
diarrhea.  During the hospitalization, her symptoms improved.  
The relevant diagnosis was gastroenteritis.  

A February 2000 ultrasound report of the pelvis revealed no 
masses.  The impression was unremarkable ultrasonography of 
the pelvis.

The veteran's disability due to endometriosis is rated under 
38 C.F.R. § 4.116, Diagnostic Code 7629, which provides for a 
50 percent disability rating for lesions involving bowel or 
bladder confirmed by laparoscopy, with pelvic pain or heavy 
or irregular bleeding not controlled by treatment, and bowel 
or bladder symptoms.  A 30 percent rating is assignable for 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment, while a 10 percent disability rating is for 
assignment when there is pelvic pain or heavy or irregular 
bleeding requiring continuous treatment for control.

The Board acknowledges that the veteran's gastrointestinal 
symptoms are due in part to endometriosis.  However, the 
medical evidence also demonstrates that the veteran suffers 
from chronic diarrhea and other acute gastrointestinal 
ailments periodically, which have been attributed to causes 
other than endometriosis.  Moreover, it appears that her 
symptoms do respond to medication and resolve, as 
demonstrated in the December 1999 hospitalization.  Although 
pelvic pain is assumed to be manifested in association with 
her gastrointestinal symptoms and caused, at least in part, 
by endometriosis, there is no evidence that this pelvic pain 
is uncontrolled by medication, or that she suffers from 
uncontrolled or heavy bleeding. 

The Board acknowledges the veteran's contention that since 
she cannot have a laparoscopy because of her overall physical 
condition, the lack of a current finding of endometriosis 
lesions in the bowel should not be held against her in 
denying a higher rating.  However, the Board finds that such 
circumstances do not preclude the ability to properly rate 
the veteran's endometriosis.  The veteran has had a battery 
of other radiological studies, which failed to definitely 
find any masses of endometriosis or otherwise.  However, 
assuming arguendo that endometriosis lesions involving the 
bowel or bladder were confirmed by laparoscopy or otherwise, 
as there is no evidence of heavy or irregular bleeding, or 
pelvic pain uncontrolled by medication, a disability rating 
in excess of 10 percent is not warranted.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to a disability rating in 
excess of 10 percent for endometriosis. 

B.  Higher Rating for Migraine Headaches

A March 1997 VA neurological examination report notes the 
veteran's history and complaints concerning her migraine 
headaches.  The veteran stated that she has been having 
migraine headaches once a month, which last about 48 hours, 
are incapacitating, and are associated with nausea, vomiting, 
and photophobia.  She takes Percocet for relief.  The veteran 
also stated that although she was initially followed in a VA 
clinic for her headaches, she discontinued follow-up several 
months prior to the examination.  The diagnosis was migraine 
headaches.  

An August 1998 VA treatment record notes that the veteran 
complained of right head pain.

A February 1999 VA neurological examination report notes the 
veteran's complaints of migraine headaches once a month, 
accompanied by tingling and numbness on the right side of the 
head and nausea and photophobia.  Although she has taken many 
medications for relief (currently Percocet), nothing has 
worked very well for her.  The impression was migraine 
headaches, occurring about one time per month.

A November 1999 VA treatment record notes that the veteran 
was assessed with worsening headaches associated with nausea 
and vomiting. 

The evidence of record also shows that the veteran has been 
prescribed Percocet, and that she has had that prescription 
refilled. 

The veteran's disability is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, which provides the guidelines for 
rating migraine headaches.  Under this regulation, the 
maximum disability rating is 50 percent, which is for 
application when the headaches are manifested by very 
frequent completely prostrating and prolonged attacks of 
headaches productive of severe economic inadaptability.  A 30 
percent disability rating is for application when the 
headaches are accompanied by characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 10 percent disability rating is for 
application when the headaches are accompanied by 
characteristic prostrating attacks averaging once in two 
months over the last several months. 

The Board finds that there is sufficient evidence to warrant 
the assignment of a 30 percent disability rating.  This 
conclusion is based on the evidence of record, which shows 
that the veteran complained of incapacitating migraine 
headaches once a month, which were confirmed by the findings 
of a VA examination in February 1999 and the documentation 
revealing that the veteran has been prescribed pain 
medication.  However, as headaches manifested by very 
frequent completely prostrating and prolonged attacks of 
headaches productive of severe economic inadaptability are 
not shown in the medical record or even alleged by the 
veteran, an evaluation in excess of 50 percent is not 
warranted.  

C.  Increased Rating for Sinusitis

VA treatment records dated in August and September 1996 show 
that the veteran was treated with antibiotics for what was 
termed sinusitis and a chronic upper respiratory infection. 

A March 1997 VA general medical examination and nose and 
throat examination reports recount the veteran's history and 
complaints concerning her sinusitis.  Physical examination of 
the nose and sinuses revealed that the turbinates were 
slightly boggy and red, but they were moist and without 
congestion.  The diagnosis was chronic sinusitis.  

A VA treatment record in December 1997 reveals that the 
veteran complained of head and sinus congestion, runny nose, 
and headaches.  A February 1998 VA treatment record shows 
that the veteran was prescribed antibiotics for cold and flu 
symptoms, including cough and sinus congestion.  A March 1998 
VA treatment record notes that the veteran was suffering from 
recurrent/chronic sinusitis; the veteran was prescribed an 
antibiotic.  A contemporaneous radiology report revealed 
mucosal thickening involving the ethmoid sinuses and mucosal 
thickening was seen involving the nasal turbinate compatible 
with allergic rhinitis.  

VA treatment records for the period January 1999 to January 
2000 note that the veteran was prescribed Bactrim for 
sinusitis/upper respiratory infection. 

A February 1999 VA nose and sinus examination report recounts 
the veteran's history and complaints concerning her chronic 
sinusitis.  Physical examination revealed that the veteran 
exhibited bilateral nasal congestion, but there was no sinus 
tenderness to percussion.  The diagnosis was as follows:  X-
rays of the sinuses are consistent with chronic ethmoid 
sinusitis.  

The claims file also includes pharmacy records showing that 
the veteran has often been prescribed antibiotics, among 
other types of medications. 

The veteran's service-connected ethmoid sinusitis is rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6511, which, in 
pertinent part, provides that a 30 percent disability rating 
is for application when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 10 percent disability rating is for 
application when there are one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  This 
regulation further provides in a note that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician. 

After a review of the relevant medical evidence and the 
applicable laws and regulations, the Board finds that a 
disability rating in excess of 10 percent is not warranted.  
The assignment of a 30 percent rating requires that the 
veteran meet one of two alternative sets of symptoms: three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Although the medical evidence of record shows that 
the veteran has undergone prolonged antibiotic treatment 
several times since 1996 sinusitis, those records do not show 
that her sinusitis has been incapacitating.  Moreover, 
although the medical evidence shows that the veteran 
currently suffers from chronic but non-incapacitating 
sinusitis accompanied by nasal congestion, boggy and red 
turbinates, runny nose, and X-ray evidence of mucosal 
thickening of the ethmoid sinuses and turbinates, and 
headaches (service connection and a 10 percent rating are 
currently in effect for headaches), there is no evidence of 
nasal pain or tenderness, purulent discharge, or crusting.  
Thus, as the medical evidence fails to show that the veteran 
suffers from more than six non-incapacitating episodes per 
year of sinusitis with the necessary symptoms, or three or 
more incapacitating episodes per year of sinusitis, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a disability rating in excess of 10 percent 
for sinusitis.

D.  Increased Rating for a Right Knee Disability

A March 1997 VA orthopedic examination report notes the 
relevant medical history, including the tibial tubercle 
surgery of the right knee in service, and recounts the 
veteran's complaints of right knee instability, pain, and 
swelling.  It was noted that the veteran wears a knee brace.  
Objectively, there was no swelling, deformity, or instability 
identified.  Range of motion of the right knee was from 120 
degrees of flexion to 0 degrees of extension.  The diagnoses 
were degenerative joint disease of the right knee and status 
post right knee tibial tuberosity transfer.  A 
contemporaneous radiology report revealed the examiner's 
opinion that there was some narrowing of the knee joint space 
suggesting some arthritic changes.  The impression was some 
arthritic changes in the right knee joint in the form of some 
narrowing.  

A November 1998 VA radiology report of the right knee stated 
that there was no change since the March 1997 X-ray report.  

A February 1999 VA orthopedic examination report notes the 
veteran's complaints of decreased strength and instability of 
the right knee, and the need to use a knee brace.  Physical 
examination of the right knee revealed no instability.  Range 
of motion was from 120 degrees of flexion to 0 degrees of 
extension.  The diagnosis was status post tibial tubercle 
transfer with knee pain and no significant X-ray findings.   

As this issue involves musculoskeletal system, the Board 
notes that in rating the veteran's right knee disability, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Moreover, 
38 C.F.R. § 4.59 has also been considered.  

The veteran's right knee disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, which delineates the rating 
criteria for recurrent subluxation or lateral instability 
caused by impairment of the knee.  Under this regulation, a 
30 percent disability rating is assigned for severe symptoms, 
a 20 percent disability rating is for moderate symptoms, and 
a 10 percent disability rating is for slight symptoms.  
Although the veteran complained of right knee instability, 
swelling, and decreased strength, the medical evidence shows 
that upon two separate examinations, these symptoms were not 
present.  However, the examiners acknowledged that the 
veteran did wear a knee brace.  The Board concludes that the 
veteran's symptoms, although not actually observed on 
examination, do minimally occur.  However, in the Board's 
judgment the veteran's right knee symptoms in their totality 
do not cause more than moderate impairment reflected by a 20 
percent disability rating, particularly in light of the fact 
that symptoms could not be objectively observed.  In the 
absence of medical evidence showing a greater degree of right 
knee impairment, the preponderance of the evidence is against 
the veteran's claim for a disability rating in excess of 20 
percent.  

There are various diagnostic codes which must be reviewed in 
order to determine whether the veteran is entitled to an 
increased evaluation.  Diagnostic Code 5003 provides 
compensable ratings for arthritis of the knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The veteran is rated with 
regard to stability of the knee, and there has been a finding 
of "some" degenerative changes in that area, followed by a 
finding of no significant X-ray findings.  While Diagnostic 
Code 5003 is relevant to cases of degenerative joint disease 
of the knee, the Board finds that the condition has not been 
substantiated on X-ray when the entire relevant record is 
considered.  The Court has held in the case of Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion 
of a major joint . . . caused by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a minimum 10-percent rating, 
per joint, combined under Diagnostic Code 5003, even though 
there is no actual limitation of motion."  See also 
38 C.F.R. § 4.59.  The findings of "some" degenerative 
changes are not supported by follow-up VA examination and X-
ray findings and do not substantiate a diagnosis of 
arthritis.  Thus, the veteran is not, pursuant to VAOPGCPREC 
23-97, entitled to a separate rating for instability and 
arthritis (with limited or painful motion).  

Additional diagnostic codes have also been considered.  The 
Board further observes that pursuant to 38 C.F.R. § 4.71a, 
Plate II, normal range of motion of the knee is from 0 
degrees of extension to 140 degrees of flexion.  However, the 
Diagnostic Codes 5260 and 5261 do not provide for the minimal 
compensation of 10 percent for limitation of motion unless 
motion of the knees is limited to 10 degrees of extension or 
45 degrees of flexion.  As the medical evidence reveals that 
the veteran's right knee range of motion 120 degrees of 
flexion to 0 degrees of extension, she consistently exhibits 
noncompensable limitation of motion.  

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256 and 5262, as they are relevant to the veteran's 
disability and provide for an evaluation higher than that 
currently assigned.  However, none of these Diagnostic Codes 
are applicable because the medical evidence does not show 
that the right knee has the following: ankylosis or 
impairment of the tibia or fibula accompanied by nonunion or 
malunion.

In sum, the veteran is entitled to a 20 percent disability 
rating for no more than moderate right knee instability.  
However, she is not entitled to a separate 10 percent rating 
for right knee degenerative arthritis or pain on motion.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disabilities under consideration has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In denying the veteran's claims for an higher ratings, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for multiple myeloma is denied.

A disability rating in excess of 10 percent for endometriosis 
is denied.  

A 30 percent disability rating for service-connected migraine 
headaches is granted.  

A disability rating in excess of 10 percent for sinusitis is 
denied.  

A disability evaluation in excess of 20 percent for a right 
knee disability characterized as tibial tubercle transfer, 
lateral release, and medial reefing, including a separate 
rating based on arthritis, is denied.


REMAND

A review of the claims file reveals that the examinations of 
record are inadequate for the purpose of rating the veteran's 
service-connected pernicious anemia and right wrist carpal 
tunnel syndrome.  Consequently, and as a result of this and 
the fact that the Board has determined that the assignment of 
a higher rating for the veteran's migraine headaches is 
warranted, the RO must also revisit the issue of entitlement 
to TDIU.

As was noted earlier, the President recently signed into law 
the Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, in part, 
for VA assistance to claimants under certain circumstances.  
Among other things, when such circumstances arise, reasonable 
efforts must be made by VA to provide for an examination or 
medical opinion when necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  As this new law 
also includes certain notice/assistance provisions, despite 
the fact that it appears that the RO has already taken 
numerous steps to develop the claims, in view of the need for 
additional medical examinations, review of the claims file is 
necessary to ensure compliance with all requirements of the 
Veterans Claims Assistance Act of 2000 have been met.

Concerning the issue of an increased rating for pernicious 
anemia, the Board notes that the veteran's service-connected 
pernicious anemia is rated under 38 C.F.R. § 4.117, 
Diagnostic Code 7700, which provides that a 30 percent 
disability rating is assignable for hemoglobin levels of 
8gm/100ml or less, with findings such as weakness, easy 
fatigability, headaches, lightheadedness, or shortness of 
breath.  A 10 percent disability rating is for assignment 
when hemoglobin levels are 10gm/100ml or less with findings 
such as weakness, easy fatigability or headaches.  This 
regulation also includes a note stating that complications of 
pernicious anemia, such as dementia or peripheral neuropathy, 
should be evaluated separately.  

Although the Board finds the evidence of record sufficient to 
rate the veteran's pernicious anemia based on hemoglobin 
levels and associated symptoms of weakness, fatigability, 
etc., the Board finds that there is insufficient medical 
evidence to properly determine whether the veteran's 
diagnosed sensory neuropathy is a complication of pernicious 
anemia that should be separately rated.  Additionally, 
considering that the veteran's service-connected right wrist 
carpal tunnel syndrome also involves an analysis of the 
neurological system, further medical and evidentiary 
development is required.

The veteran contends that she currently suffers from sensory 
neuropathy as a result of the regular injections of vitamin 
B12 she takes to treat her pernicious anemia, and she has 
submitted medical articles stating that neurological 
deficits, such as sensory neuropathy, may be a complication 
of such treatment.  A March 1997 VA hematologic examination 
report notes that upon review of the record the veteran had 
been receiving injections of vitamin B12 as treatment of her 
pernicious anemia and that "[o]ne of the symptoms that was 
listed that the [veteran] had as a result of the pernicious 
anemia was mild sensory neuropathy."  A February 1999 VA 
neurological examination report includes an impression of 
very mild sensory neuropathy, but there was no discussion of 
whether this disability was related to pernicious anemia, her 
vitamin B12 shots, or service-connected right wrist carpal 
tunnel syndrome.  Moreover, the examiner commented that 
neither an electromyography (EMG) or nerve conduction 
velocity study (NCV) were necessary for diagnosis.  The Board 
further notes that the claims file does not include any 
evidence that the veteran was ever administered an EMG or NCV 
even though such studies may be helpful in evaluating both 
the veteran's sensory neuropathy and right wrist carpal 
tunnel syndrome. 

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take appropriate action to ensure 
compliance with the assistance/notice 
provisions of the Veterans Claims 
Assistance Act of 2000 with regard to the 
issues remanded.  

2.  The veteran should be scheduled for 
hematological and neurological VA 
examinations to ascertain whether the 
veteran's sensory neuropathy is related 
to the veteran's pernicious anemia and 
associated vitamin B12 treatment.  The 
severity of the veteran's right wrist 
carpal tunnel syndrome should also be 
reevaluated, and an opinion should also 
be rendered on whether the veteran's 
right wrist carpal tunnel syndrome is 
responsible for any of the veteran's 
sensory neuropathy.  It is imperative 
that the claims files be made available 
to and be reviewed by the examiners in 
connection with the examinations.  Any 
indicated special studies and tests, 
including an EMG/NCV, should be 
accomplished.  All clinical and special 
test findings should be reported in 
detail to allow for evaluation under 
applicable diagnostic criteria.  If 
possible, the examiners should offer an 
opinion as to the effect of each service-
connected disability on the veteran's 
employability.

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether increased disability 
ratings are warranted for the issues 
remanded.  The RO should also 
readjudicate whether the veteran is 
entitled to TDIU.  The veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond. 

After completion of the above, the case should be returned to 
the Board for appellate review of all issues properly in 
appellate status.  The purpose of this remand is resolve 
complicated medical issues and to ensure a complete and 
adequate record for appellate review.  The veteran and her 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals



 


